Vanderbuegh, J.
The district court made an order, on defendant’s motion, directing the complaint to be made more definite in certain particulars, and in default thereof directed the matters objected to to be stricken out. Under the present system, to conform to the statute, a pleading ought to state truthfully, and as clearly and concisely as is reasonably practicable, the facts relied on by the pleader. But the exercise of the power to enforce this rule, and to correct pleadings upon motion, rests largely in the discretion of the trial court, and its action will not be reversed by this court, where, upon the merits, the substantial rights of a party are not affected. We think the authority of the appellate court in such cases ought to be limited in the first instance to such inquiry.
As respects the case at bar, though the court applied the rule with *455much strictness, approaching, in some respects, perhaps, the limits of its discretion, yet, upon the record, we are unable to say that it exceeded the reasonable discretion which ought to be allowed the trial court in correcting pleadings upon such motions. Colter v. Greenhagen, 3 Minn. 74, (126;) Barnsback v. Reiner, 8 Minn. 37, (59;) Brisbin v. Am. Exp. Co., 15 Minn. 25, (43;) Fraker v. St. Paul, M. & M. Ry. Co., ante, p. 103.
In Pugh v. Winona & St. Peter R. Co., 29 Minn. 390, we held that a general allegation, which was introduced into the complaint to enable the plaintiff to prove defects not known at the time, but which might afterwards be discovered by the plaintiff, should have been stricken out as not conforming to the statute; it also appearing from the record to be a matter essentially affecting the right of the defendant to be sufficiently advised of the grounds upon which its liability was predicated, in order that it might not be surprised at the trial. And the rule is that where a party fails to avail himself of a motion to make a pleading more definite and certain, he will be considered as waiving the objection to the pleading on that score, (Quintard v. Newton, 5 Robt. 72; Kimball v. Darling, 32 Wis. 675;) while, on the. other hand, there remains the power to amend the pleading before and at the trial in furtherance of justice.
The objections made are that the complaint in this action mingles specific with general charges, and that it was left uncertain by it how much plaintiff might attempt to prove under such general allegations, and whether or not a portion of them were not intended to be limited to the matters specifically alleged; and it is urged, not without some show of reason, that it was material -to defendant’s rights to have the plaintiff’s meaning and purpose in the use of these general allegations made plainer. The motion in this case is made upon affidavit, setting forth that the defendant is not able to make proper answer and de-fence in the action unless the complaint is'made more specific in the particulars mentioned, and, while several of these allegations do not seem to us to have been specially objectionable as they stood, it does not appear that the complaint might not be so corrected without injustice or embarrassment to the plaintiff.
Order affirmed.